Boyce, J.
Mr. England, when do you expect to be ready?
Mr. England: — I cannot tell. I should think I ought to be ready within, say, a week. My client is not so far away that I could not have him here by that time.
*27Boyce, J.
We will hear the petitioner’s witnesses with the understanding that you raise no objection to it.
Mr. England: — Not at all, not if I can have my opportunity; that is all.
After hearing testimony in support of the petition the court said:
Boyce, J.
We think, Mr. England, that Saturday of this week is sufficient time for appearing and offering any evidence you may have to rebut this testimony, and we fix that time for such hearing. We will say now, that unless Mr. Krussman does appear and does satisfy the court upon this question, the court will at least refuse to grant a final decree in this case. We say this in order that you may notify him so that he will understand the importance of this matter.
The plaintiff Krussman not appearing at the date fixed by the court, his counsel being present and not offering any counter testimony, the following order was made:
“And now to wit, this twenty-third day of December, A. D. 1910, it appearing to the court upon the petition and affidavit of Mary Krussman the defendant, and upon the hearing of witnesses that subsequent to the- bringing of the said action and prior to the entry of the decree nisi on November twenty-sixth, A. D. 1909, the plaintiff condoned the said adultery, and it further appearing upon the s'aid petition and the said hearing that subsequent to the entry of the said decree nisi the plaintiff condoned the said adultery and renewed his marital relations with the defendant, the court therefore refuses to make absolute the said decree nisi; and it is ordered, adjudged and decreed that the said decree nisi be set aside.
“Wm.H. Boyce, J.
Daniel O. Hastings, J.”